Order entered March 13, 2013




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-12-00567-CV

                                    NEXBANK, SSB, Appellant

                                                V.

                 COUNTRYWIDE FINANCIAL CORPORATION, Appellee

                        On Appeal from the 160th Judicial District Court
                                     Dallas County, Texas
                            Trial Court Cause No. DC-10-01752-H

                                            ORDER
        Before the Court are Michael D. Pospisil’s Unopposed Motion Pro Hac Vice and Barbara

Whiten Balliette’s Motion in Support of Michael D. Pospisil’s Unopposed Motion Pro Hac Vice.

We GRANT the motions. We DIRECT the clerk’s office to add Michael D. Pospisil to

appellant’s list of counsel in this case.




                                                     JIM MOSELEY
                                                     PRESIDING JUSTICE